Robert H. Dudley, Justice.  David Pardon, the owner of a pickup truck, purchased a liability insurance policy on the truck from Southern Farm Bureau Casualty Insurance Company. The policy contained uninsured motorist coverage. Pardon, Christopher Thomas, and a third person were in the truck when it was involved in a one-vehicle accident. Both Pardon and Thomas were killed. Pardon’s estate filed this suit against Thomas’s estate and Southern Farm Bureau Casualty Insurance Company. Pardon’s estate alleged that Thomas was driving Pardon’s truck at the time of the accident, and, as a result, (1) Thomas’s estate is liable in tort because Thomas was negligent in the operation of the truck, and (2) Southern Farm Bureau Casualty Insurance Company is liable in contract under the uninsured motorist coverage provision because Thomas did not have liability insurance and because Pardon was excluded from recovering under his own liability insurance. The trial court granted summary judgment on the contract count against Southern Farm Bureau Casualty Insurance Company. The tort suit against Thomas’s estate remains before the trial court. Pardon’s estate seeks to appeal from the summary judgment granted in favor of one of the two defendants. We dismiss the appeal because the summary judgment from which the estate seeks to appeal is not a final order as to all of the parties, and the trial court did not find a likelihood of hardship or injustice which would be alleviated by an immediate appeal. See A.R.C.P. Rule 54(b) & 3-W Lumber Co. v. Housing Auth. for the City of Batesville, 287 Ark. 70, 696 S.W.2d 725 (1985). The requirements for an order pursuant to A.R.C.P. Rule 54(b) allowing immediate appeal are set out in Austin v. First National Bank of Fayetteville, 305 Ark. 456, 808 S.W.2d 773 (1991). Appeal dismissed.